DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to application 17/431,554 filed 8/17/2021.
Claims 1-21 presented for examination.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 11-13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over KELLICKER et al., Pub No US 2017/0250882 (hereafter KELLICKER) in view of Mark DiLorenzo, Pat No US 8,572,483 (hereafter DiLorenzo).

Regarding Claim 1, KELLICKER discloses a system, comprising:
a processor [FIG.1 & para.0025: Discloses a processor (element 131) of an analytics server (element 130).] configured to:
receive, from a content player executing on a client device, an indication of content played by the content player, the indication comprising one or more pieces of metadata associated with the content [Fig(s). 4, 10 & para.0088-0090: Discloses a computing device (element 408) or one of analytics servers (element 410-416) receiving from a content player (see para.0021) executing on a client device (element 402) first analytics data (element 420) where the first analytics data (element 420) includes session ID (element 442 - a session ID (e.g., uniquely) identify a streaming session, i.e. content played – see para.0049) and metadata (element 422 – the metadata categorizes the first analytics data according to a hierarchy and may correspond to a list of labels or tags associated with the first analytics data – see para.0049).];
a memory coupled to the processor and configured to provide the processor with instructions [FIG.1 & para.0025: Discloses software (computer instructions) stored in a computer readable device (element 132 - memory) that is executable by the processor (element 131).].
Although KELLICKER discloses analytics data may be parsed [para.0034] and the metadata categorizes analytics data according to a category hierarchy [para.0051], KELLICKER does not explicitly disclose the following:
select a set of one or more rules applicable to parsing the metadata associated with the content;
process the metadata at least in part by applying the selected parsing rules to at least a portion of the metadata associated with the content; and
store, to a data store, at least some of the processed metadata associated with the content;
However, in analogous art, DiLorenzo discloses the following:
select a set of one or more rules applicable to parsing the metadata associated with the content [Fig(s). 2A, 2B, 3 & col.9, lines 12-18: Discloses a presentation browser application (element 228) that utilizes the metadata and a content selection module (element 316) to apply parsing and metadata mapping rules (element 328) based on the selected site. Application of the parsing and metadata mapping rules (element 328) causes the metadata and content selection module (element 316) to select the appropriate parsing commands (element 320) that will be applied to the received data.];
process the metadata at least in part by applying the selected parsing rules to at least a portion of the metadata associated with the content [Fig(s). 3, 4 & col.9, lines 22-33: Discloses the presentation browser application (element 228) utilizes the selected parsing commands (element 320) to parse the category or user metadata and content from the website data (step 424). In this parsing step, the browser application (element 228) may flag selected portions (e.g., characters, strings of characters, and other subsets of the data associated with category information) within the data without actually executing or rendering the browser metadata included in the data received from the site (element 304) that would control the presentation of the content included in the data if received by a conventional browser. The selected portions of the data are flagged in accordance with the selected parsing commands; and col.9, lines 62-67: Discloses after the user metadata and content have been parsed and extracted from the data, the presentation browser application (element 228) continues by generating a category display template (step 432). The category display template presents to the user categories of content that can be viewed, heard, and/or read from the selected website; and col.10, lines 9-14: Discloses the user is then allowed to select a category from the category metadata by using the user input device (element 244). The category selection is received at the presentation browser application (element 228) (step 436), which in turn causes the presentation browser application (element 228) to load or download the data associated with the selected category (step 440).]; and
store, to a data store, at least some of the processed metadata associated with the content [col.8, lines 21-45: Discloses each website's parsed html code may be stored in a separate buffer such that it can be easily displayed and accessed within a skin (element 232); and col.9, lines 36-41: Discloses after parsing the received data, the presentation browser application (element 228) continues to apply the buffer commands to the parsed data (step 428). In this step, the presentation browser application (element 228) extracts the flagged user metadata and content from the data and conditions it for presentation within the selected skin (element 232); and Fig.3: Discloses parsing & buffer (element 320).];
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify KELLICKER with the teaching of these features, as taught by DiLorenzo in order to yield predictable result such as deliver content from the Internet, including video, audio, images, and/or text content, through a television or similar display device that overcome many of the difficulties inherent in providing content from web pages using or in connection with terminal devices having limited processing power and/or input devices (DiLorenzo: col.1, lines 39-42).

Regarding Claim 2, the combined teachings of KELLICKER and DiLorenzo discloses the system recited in claim 1, and KELLICKER further discloses wherein the processor is further configured to:
receive, from another content player executing on another client device, an indication that the content was played by the other content player, the indication comprising one or more pieces of metadata associated with the content [FIG.4 & para.0047-0048: Discloses the system (element 400) includes a first client (element 402) and a second client (element 406). In operation, for example, the first client (element 402) may establish a first streaming session with the streaming server (element 404) and receive a video stream (element 440) during the first streaming session. The second client (element 406) may establish a second streaming session with the streaming server (element 404) and receive a video stream (element 450) during the second streaming session. The second streaming session may precede, be at least partially concurrent with, or may follow the first streaming session. The video streams (elements 440 and 450) may correspond to the same video content or to different video content; FIG.4 & para(s).0049-0053: Discloses while streaming the video, client devices (elements 402 and 406) each generate analytics data (elements 420 and 430) that comprises one or more pieces of metadata associated with the content. Each analytics data (elements 420 and 430) containing session ID (elements 442 and 452) and metadata (elements 422 and 432) are received at a computing device (element 408) or one of the analytics servers (element 410-416).]; and
augment the data store with additional metadata based at least in part on the metadata received from the other content player [para.0035: Discloses the analytics data (metadata) can be buffered at the analytics server (element 130, 410-416). Fig 4 illustrates the analytics data (metadata) being generated from client 1 and client 2, and stored at the analytics server, thus, augmenting the data store.].

Regarding Claim 3, the combined teachings of KELLICKER and DiLorenzo discloses the system recited in claim 1, and KELLICKER further discloses wherein storing the at least some of the processed metadata comprises generating an identifier for a record corresponding to the content [para.0073 & Fig(s). 7A, 7B: Discloses particular type of data may be classified (generated) by hierarchical metadata tags (an identifier), non-hierarchical metadata tags, metadata tags corresponding to custom data definitions, or a combination thereof.].

Regarding Claim 11, KELLICKER discloses a method, comprising:
receiving, from a content player executing on a client device, an indication of content played by the content player, the indication comprising one or more pieces of metadata associated with the content [Fig(s). 4, 10 & para.0088-0090: Discloses a computing device (element 408) or one of the analytics servers (element 410-416) receiving from a content player (see para.0021) executing on a client device (element 402) first analytics data (element 420) where the first analytics data (element 420) includes session ID (element 442 - a session ID (e.g., uniquely) identify a streaming session, i.e. content played – see para.0049) and metadata (element 422 – the metadata categorizes the first analytics data according to a hierarchy and may correspond to a list of labels or tags associated with the first analytics data – see para.0049).];
Although KELLICKER discloses analytics data may be parsed [para.0034] and the metadata categorizes analytics data according to a category hierarchy [para.0051], KELLICKER does not explicitly disclose the following:
selecting a set of one or more rules applicable to parsing the metadata associated with the content;
processing the metadata at least in part by applying the selected parsing rules to at least a portion of the metadata associated with the content; and
storing, to a data store, at least some of the processed metadata associated with the content;
However, in analogous art, DiLorenzo discloses the following:
selecting a set of one or more rules applicable to parsing the metadata associated with the content [Fig(s). 2A, 2B, 3 & col.9, lines 12-18: Discloses a presentation browser application (element 228) that utilizes the metadata and a content selection module (element 316) to apply parsing and metadata mapping rules (element 328) based on the selected site. Application of the parsing and metadata mapping rules (element 328) causes the metadata and content selection module (element 316) to select the appropriate parsing commands (element 320) that will be applied to the received data.];
processing the metadata at least in part by applying the selected parsing rules to at least a portion of the metadata associated with the content [Fig(s). 3, 4 & col.9, lines 22-33: Discloses the presentation browser application (element 228) utilizes the selected parsing commands (element 320) to parse the category or user metadata and content from the website data (step 424). In this parsing step, the browser application (element 228) may flag selected portions (e.g., characters, strings of characters, and other subsets of the data associated with category information) within the data without actually executing or rendering the browser metadata included in the data received from the site (element 304) that would control the presentation of the content included in the data if received by a conventional browser. The selected portions of the data are flagged in accordance with the selected parsing commands; and col.9, lines 62-67: Discloses after the user metadata and content have been parsed and extracted from the data, the presentation browser application (element 228) continues by generating a category display template (step 432). The category display template presents to the user categories of content that can be viewed, heard, and/or read from the selected website; and col.10, lines 9-14: Discloses the user is then allowed to select a category from the category metadata by using the user input device (element 244). The category selection is received at the presentation browser application (element 228) (step 436), which in turn causes the presentation browser application (element 228) to load or download the data associated with the selected category (step 440).]; and
storing, to a data store, at least some of the processed metadata associated with the content [col.8, lines 21-45: Discloses each website's parsed html code may be stored in a separate buffer such that it can be easily displayed and accessed within a skin (element 232); and col.9, lines 36-41: Discloses after parsing the received data, the presentation browser application (element 228) continues to apply the buffer commands to the parsed data (step 428). In this step, the presentation browser application (element 228) extracts the flagged user metadata and content from the data and conditions it for presentation within the selected skin (element 232); and Fig.3: Discloses parsing & buffer (element 320).];
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify KELLICKER with the teaching of these features, as taught by DiLorenzo in order to yield predictable result such as deliver content from the Internet, including video, audio, images, and/or text content, through a television or similar display device that overcome many of the difficulties inherent in providing content from web pages using or in connection with terminal devices having limited processing power and/or input devices (DiLorenzo: col.1, lines 39-42).

Regarding Claim 12, the combined teachings of KELLICKER and DiLorenzo discloses the method of claim 11, and KELLICKER further discloses further comprising:
receiving, from another content player executing on another client device, an indication that the content was played by the other content player, the indication comprising one or more pieces of metadata associated with the content [FIG.4 & para.0047-0048: Discloses the system (element 400) includes a first client (element 402) and a second client (element 406). In operation, for example, the first client (element 402) may establish a first streaming session with the streaming server (element 404) and receive a video stream (element 440) during the first streaming session. The second client (element 406) may establish a second streaming session with the streaming server (element 404) and receive a video stream (element 450) during the second streaming session. The second streaming session may precede, be at least partially concurrent with, or may follow the first streaming session. The video streams (elements 440 and 450) may correspond to the same video content or to different video content; FIG.4 & para(s).0049-0053: Discloses while streaming the video, client devices (elements 402 and 406) each generate analytics data (elements 420 and 430) that comprises one or more pieces of metadata associated with the content. Each analytics data (elements 420 and 430) containing session ID (elements 442 and 452) and metadata (elements 422 and 432) are received at a computing device (element 408) or one of the analytics servers (element 410-416).]; and
augmenting the data store with additional metadata based at least in part on the metadata received from the other content player [para.0035: Discloses the analytics data (metadata) can be buffered at the analytics server (element 130, 410-416). Fig 4 illustrates the analytics data (metadata) being generated from client 1 and client 2, and stored at the analytics server, thus, augmenting the data store.].

Regarding Claim 13, the combined teachings of KELLICKER and DiLorenzo discloses the method of claim 11, and KELLICKER further discloses wherein storing the at least some of the processed metadata comprises generating an identifier for a record corresponding to the content [para.0057: Discloses particular type of data may be classified (generated) by hierarchical metadata tags (an identifier), non-hierarchical metadata tags, metadata tags corresponding to custom data definitions, or a combination thereof.].

Regarding Claim 21, KELLICKER discloses a computer program product embodied in a tangible computer readable storage medium and comprising computer instructions [FIG.1 & para.0025: Discloses software (computer instructions) stored in a computer readable device (element 132 - memory) that is executable by the processor (element 131).] for:
receiving, from a content player executing on a client device, an indication of content played by the content player, the indication comprising one or more pieces of metadata associated with the content [Fig(s). 4, 10 & para.0088-0090: Discloses a computing device (element 408) or one of analytics servers (element 410-416) receiving from a content player (see para.0021) executing on a client device (element 402) first analytics data (element 420) where the first analytics data (element 420) includes session ID (element 442 - a session ID (e.g., uniquely) identify a streaming session, i.e. content played – see para.0049) and metadata (element 422 – the metadata categorizes the first analytics data according to a hierarchy and may correspond to a list of labels or tags associated with the first analytics data – see para.0049).];
Although KELLICKER discloses analytics data may be parsed [para.0034] and the metadata categorizes analytics data according to a category hierarchy [para.0051], KELLICKER does not explicitly disclose the following:
selecting a set of one or more rules applicable to parsing the metadata associated with the content;
processing the metadata at least in part by applying the selected parsing rules to at least a portion of the metadata associated with the content; and
storing, to a data store, at least some of the processed metadata associated with the content;
However, in analogous art, DiLorenzo discloses the following:
selecting a set of one or more rules applicable to parsing the metadata associated with the content [Fig(s). 2A, 2B, 3 & col.9, lines 12-18: Discloses a presentation browser application (element 228) that utilizes the metadata and a content selection module (element 316) to apply parsing and metadata mapping rules (element 328) based on the selected site. Application of the parsing and metadata mapping rules (element 328) causes the metadata and content selection module (element 316) to select the appropriate parsing commands (element 320) that will be applied to the received data.];
processing the metadata at least in part by applying the selected parsing rules to at least a portion of the metadata associated with the content [Fig(s). 3, 4 & col.9, lines 22-33: Discloses the presentation browser application (element 228) utilizes the selected parsing commands (element 320) to parse the category or user metadata and content from the website data (step 424). In this parsing step, the browser application (element 228) may flag selected portions (e.g., characters, strings of characters, and other subsets of the data associated with category information) within the data without actually executing or rendering the browser metadata included in the data received from the site (element 304) that would control the presentation of the content included in the data if received by a conventional browser. The selected portions of the data are flagged in accordance with the selected parsing commands; and col.9, lines 62-67: Discloses after the user metadata and content have been parsed and extracted from the data, the presentation browser application (element 228) continues by generating a category display template (step 432). The category display template presents to the user categories of content that can be viewed, heard, and/or read from the selected website; and col.10, lines 9-14: Discloses the user is then allowed to select a category from the category metadata by using the user input device (element 244). The category selection is received at the presentation browser application (element 228) (step 436), which in turn causes the presentation browser application (element 228) to load or download the data associated with the selected category (step 440).]; and
storing, to a data store, at least some of the processed metadata associated with the content [col.8, lines 21-45: Discloses each website's parsed html code may be stored in a separate buffer such that it can be easily displayed and accessed within a skin (element 232); and col.9, lines 36-41: Discloses after parsing the received data, the presentation browser application (element 228) continues to apply the buffer commands to the parsed data (step 428). In this step, the presentation browser application (element 228) extracts the flagged user metadata and content from the data and conditions it for presentation within the selected skin (element 232); and Fig.3: Discloses parsing & buffer (element 320).];
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify KELLICKER with the teaching of these features, as taught by DiLorenzo in order to yield predictable result such as deliver content from the Internet, including video, audio, images, and/or text content, through a television or similar display device that overcome many of the difficulties inherent in providing content from web pages using or in connection with terminal devices having limited processing power and/or input devices (DiLorenzo: col.1, lines 39-42).

Claims 4-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over KELLICKER et al., Pub No US 2017/0250882 (hereafter KELLICKER) in view of Mark DiLorenzo, Pat No US 8,572,483 (hereafter DiLorenzo) and further in view of Gower et al., Pub No US 2016/0055241 (hereafter Gower).

Regarding Claim 4, the combined teachings of KELLICKER and DiLorenzo discloses the system recited in claim 1, and does not explicitly disclose wherein the processor is further configured to validate the at least some of the processed metadata stored to the data store. However, in analogous art, Gower discloses validating metadata stored in a data repository (see FIG.7A item 711). Paragraph 0085 discloses a determination is made as to whether metadata in a local repository is stale (validating). Also, paragraph 0119 discloses validating that metadata in a local repository matches  metadata in a content repository, if not, then update to metadata in the local repository is made by an administrative server with the content repository. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify KELLICKER and DiLorenzo with the teaching of validate the at least some of the processed metadata stored to the data store, as taught by Gower in order to yield predictable result such as ensuring that metadata stored alongside the resource as a second resource are in sync (Gower: par.0004).

Regarding Claim 5, the combined teachings of KELLICKER, DiLorenzo, and Gower discloses the system recited in claim 4, and Gower further discloses wherein validating the at least some of the processed metadata stored to the data store comprises comparing the stored metadata with metadata provided by a third-party source [para.0038-0039: Discloses using cloud infrastructure (private, public, community, Hybrid) which may be owned, managed and operated by an organization, a third party or some combination of them, and it may exist on or off premises; and para.0047 & FIG.3: Discloses an administrative server manages local repository (element 305) and racks of compute nodes (e.g., servers) of a cloud computing node (element 201), allowing for shared file system to share resources among remote repositories (a third party source).]. This claim is rejected on the same grounds as claim 4.

Regarding Claim 6, the combined teachings of KELLICKER, DiLorenzo, and Gower discloses the system recited in claim 5, and Gower further discloses wherein the processor is further configured to overwrite an existing piece of stored metadata in response to determining that the piece of stored metadata does not match to a piece of metadata provided by the third-party source, wherein the existing piece of stored metadata is overwritten with the piece of metadata provided by the third-party source [para(s).0073, 0082-0083, 0086: Discloses updating (overwriting) the local metadata with cloud metadata resources.]. This claim is rejected on the same grounds as claim 5.

Regarding Claim 7, the combined teachings of KELLICKER, DiLorenzo, and Gower discloses the system recited in claim 6, and Gower further discloses wherein the processor is further configured to validate the overwriting of the existing piece of stored metadata with the piece of metadata provided by the third-party source [para.0073: Discloses in a cloud computing environment frequently updating metadata, thus continuously checking for stale metadata. When metadata has previously been overwritten, validate the overwriting of the existing piece of stored metadata is continuously being validated.]. This claim is rejected on the same grounds as claim 6.

Regarding Claim 8, the combined teachings of KELLICKER, DiLorenzo, and Gower discloses the system recited in claim 7, and Gower further discloses wherein validating the overwriting of the existing piece of stored metadata with the piece of metadata provided by the third-party source comprises providing the piece of metadata provided by the third-party source to an administrator for review [para.0047 & FIG.3: Discloses the system is managed by an administrative server utilizing a shared file system to share resources among remote repositories.]. This claim is rejected on the same grounds as claim 7.

Regarding Claim 9, the combined teachings of KELLICKER, DiLorenzo, and Gower discloses the system recited in claim 8, and further discloses wherein the processor is further configured to overwrite the piece of metadata provided by the third-party source with a piece of metadata provided by the administrator [KELLICKER – para.0021: Discloses a browser application to a web page associated with a media stream providing user selection to links to a media stream. A media stream may include data corresponding to media content ( e.g., video content, audio content, text content, image content, or a combination thereof); and Gower – para(s).0073, 0082-0083, 0086: Discloses the administrative server controlling the updating (overwriting) of the local metadata with cloud metadata resources.]. This claim is rejected on the same grounds as claim 8.

Regarding Claim 10, the combined teachings of KELLICKER, DiLorenzo, and Gower discloses the system recited in claim 9, and Gower further discloses wherein a field associated with the piece of metadata provided by the administrator is locked from further modification [FIG.7A & para.0078: Discloses administrative server creates a lock file in shared volume for the resource. Lock file is used as a means for restricting access to the resource by allowing only one user or process access to the resource at any specific time.]. This claim is rejected on the same grounds as claim 9.

Regarding Claim 14, the combined teachings of KELLICKER and DiLorenzo discloses the method of claim 11, and does not explicitly disclose further comprising validating the at least some of the processed metadata stored to the data store. However, in analogous art, Gower discloses validating metadata stored in a data repository (see FIG.7A item 711). Paragraph 0085 discloses a determination is made as to whether metadata in a local repository is stale (validating). Also, paragraph 0119 discloses validating that metadata in a local repository matches  metadata in a content repository, if not, then update to metadata in the local repository is made by an administrative server with the content repository. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify KELLICKER and DiLorenzo with the teaching of validate the at least some of the processed metadata stored to the data store, as taught by Gower in order to yield predictable result such as ensuring that metadata stored alongside the resource as a second resource are in sync (Gower: par.0004).

Regarding Claim 15, the combined teachings of KELLICKER, DiLorenzo, and Gower discloses the method of claim 14 wherein validating the at least some of the processed metadata stored to the data store comprises comparing the stored metadata with metadata provided by a third-party source [para.0038-0039: Discloses using cloud infrastructure (private, public, community, Hybrid) which may be owned, managed and operated by an organization, a third party or some combination of them, and it may exist on or off premises; and para.0047 & FIG.3: Discloses an administrative server manages local repository (element 305) and racks of compute nodes (e.g., servers) of a cloud computing node (element 201), allowing for shared file system to share resources among remote repositories (a third party source).]. This claim is rejected on the same grounds as claim 14.

Regarding Claim 16, the combined teachings of KELLICKER, DiLorenzo, and Gower discloses the method of claim 15, and Gower further discloses further comprising overwriting an existing piece of stored metadata in response to determining that the piece of stored metadata does not match to a piece of metadata provided by the third-party source, wherein the existing piece of stored metadata is overwritten with the piece of metadata provided by the third-party source [para(s).0073, 0082-0083, 0086: Discloses updating (overwriting) the local metadata with cloud metadata resources.]. This claim is rejected on the same grounds as claim 15.

Regarding Claim 17, the combined teachings of KELLICKER, DiLorenzo, and Gower discloses the method of claim 16, and Gower further discloses further comprising validating the overwriting of the existing piece of stored metadata with the piece of metadata provided by the third-party source [para.0073: Discloses in a cloud computing environment frequently updating metadata, thus continuously checking for stale metadata. When metadata has previously been overwritten, validate the overwriting of the existing piece of stored metadata is continuously being validated.]. This claim is rejected on the same grounds as claim 16.

Regarding Claim 18, the combined teachings of KELLICKER, DiLorenzo, and Gower discloses the method of claim 17, and Gower further discloses wherein validating the overwriting of the existing piece of stored metadata with the piece of metadata provided by the third-party source comprises providing the piece of metadata provided by the third-party source to an administrator for review [para.0047 & FIG.3: Discloses the system is managed by an administrative server utilizing a shared file system to share resources among remote repositories.]. This claim is rejected on the same grounds as claim 17.

Regarding Claim 19, the combined teachings of KELLICKER, DiLorenzo, and Gower discloses the method of claim 18, and Gower further discloses further comprising overwriting the piece of metadata provided by the third-party source with a piece of metadata provided by the administrator [KELLICKER – para.0021: Discloses a browser application to a web page associated with a media stream providing user selection to links to a media stream. A media stream may include data corresponding to media content ( e.g., video content, audio content, text content, image content, or a combination thereof); and Gower – para(s).0073, 0082-0083, 0086: Discloses the administrative server controlling the updating (overwriting) of the local metadata with cloud metadata resources.]. This claim is rejected on the same grounds as claim 18.

Regarding Claim 20, the combined teachings of KELLICKER, DiLorenzo, and Gower discloses the method of claim 19, and Gower further discloses wherein a field associated with the piece of metadata provided by the administrator is locked from further modification [FIG.7A & para.0078: Discloses administrative server creates a lock file in shared volume for the resource. Lock file is used as a means for restricting access to the resource by allowing only one user or process access to the resource at any specific time.]. This claim is rejected on the same grounds as claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
John Armitage, (US 2014/0337808) - Discloses analytic can be determined from the metadata that accompanies the visual analytic data. In such embodiments, a label engine can analyze the metadata in view of a set of labeling rules to extract or parse out descriptions from the metadata that can be used as labels in the visual analytic [para.0042].
Guillen et al., (US 2021/0117472) - Discloses a video metadata validator that validates metadata against requirements defined by the video delivery system. In some embodiments, video metadata validator may be able to validate any kind of video metadata. In some examples, if the third party wants to validate the video file metadata using a defined format, the third party may submit a customized file defining the format of the video file metadata [para.0030].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426